      Case: 1:17-cr-00424-CAB Doc #: 52 Filed: 05/30/19 1 of 2. PageID #: 584




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )         CASE NO. 1:17CR424
                                             )
                       Plaintiff,            )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
WISAM R. RIZK,                               )         ORDER
                                             )
                       Defendant.            )

CHRISTOPHER A. BOYKO, J.:

       On May 20, 2019, the Court held a hearing to determine the Loss Amount attributable to

the actions of Defendant Wisam R. Rizk. Both the Government and Defendant presented

evidence. At the conclusion of the hearing, the Court ordered the Parties to submit cross-briefs

not to exceed ten pages by noon on June 4, 2019.

       The Court has reviewed the Transcript (Doc. 51) and wishes counsel address the

following questions in their cross-briefs:

       The parties addressed multiple loss amounts – $5.6 million; $2.7 million; $188,722.83

etc. – in their briefing and argument at the Hearing. What legal authority supports the award of

each amount? Further, how was each amount determined?

       Defense expert Mr. Richard Bender admitted he essentially agreed with the

                                                 -1-
      Case: 1:17-cr-00424-CAB Doc #: 52 Filed: 05/30/19 2 of 2. PageID #: 585



Government’s finding of $275,000.00 - $287,000.00 in over payments by the Cleveland Clinic

for work Jean Martin never performed. (Doc. 51, PageID: 576-77). Does there remain any

support for Defendant’s requested loss amount of $188,722.83 or is that number increased to

$275,000.00 - $287,000.00?

       Who from Cleveland Clinic observed the progress of the iVHR Project(s) and

participated in approving payments to iSTAR?

       Can the fair market value of Jean Martin’s services be reasonably determined? If so,

what is the fair market value of the service Jean Martin provided?

       What is the impact, if any, of co-conspirator Gary Fingerhut’s plea as to the loss amount?

       IT IS SO ORDERED.

                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: May 30, 2019




                                               -2-
